—On remand from the Court of Appeals, judgment, Supreme Court, New York County, entered on or about August 5, 1976, affirmed, without costs and without disbursements. Concur — Kupferman, J. P., Lupiano, Lane and Markewich, JJ.; Silverman, J., dissents and would reverse and dismiss for the reasons stated in his memorandum on the original appeal. (See 57 AD2d 514.) The appeal from order of said court entered on December 16, 1976, unanimously dismissed as academic, without costs and without disbursements.